UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1455



DONALD G. CROMER,

                                                Plaintiff - Appellant,

          versus


KRAFT FOODS, INCORPORATED,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Carl Horn, III, Chief
Magistrate Judge. (CA-97-594-3-H)


Submitted:   August 22, 2001                 Decided:   October 1, 2001


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald G. Cromer, Appellant Pro Se.    Joel H. Spitz, Christy E.
Phanthavong, Timothy C. Klenk, ROSS & HARDIES, Chicago, Illinois;
William Charles Livingston, KENNEDY, COVINGTON, LOBDELL & HICKMAN,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Cromer appeals from the magistrate judge’s orders filed

on February 28 & March 3, 2001, and entered on March 1 & 13,   2001,

denying several motions that were pending in the district court

while the case was on appeal and denying Cromer’s motion for recon-

sideration.*   We have reviewed the record and the district court’s

order and dismiss the appeals as the motions at issue were previ-

ously considered or attacked the judgment, which has already been

affirmed on appeal.    We deny Cromer’s emergency motion to have a

single judge to strike the Appellee’s informal brief as untimely.

We also deny as moot Cromer’s motion to release a sealed record, as

the record was already available to Cromer and the court for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
         The parties consented to the jurisdiction of a magistrate
judge.


                                 2